Citation Nr: 1129082	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-24 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from July 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in part, denied service connection for erectile dysfunction.  

In April 2001, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The issue of entitlement to special monthly compensation based on loss of use of a creative organ was denied in a May 2010 rating decision.  Based on the Board's decision below, this issue is referred to the Agency of Original Jurisdiction (AOJ) for readjudication.  


FINDINGS OF FACT

1.  The Veteran is service-connected for diabetes mellitus and posttraumatic stress disorder (PTSD).  

2.  VA treatment records reveal that the Veteran has been receiving medication to treat erectile dysfunction since 2000.  

3.  A November 2000 VA record indicates that the Veteran had symptoms of urinary frequency.  Diabetic education information was given to the Veteran and he was told to request a glucose tolerance test from his primary care physician.

4.  A December 2003 VA examination indicates that the Veteran was diagnosed with diabetes mellitus in 2001 and that he had a diagnosis of erectile dysfunction due to anxiety which began prior to his diabetes mellitus.

5.  A January 2009 VA examination indicates that the Veteran erectile dysfunction is a major complication of the service-connected diabetes mellitus; the examination report also indicates that medication is a precipitating factor in causing the erectile dysfunction.

6.  A June 2009 VA treatment note indicates a diagnosis of erectile dysfunction secondary to diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as direct service connection.  

Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

It is not contended, nor does the evidence show, that the disability at issue had its onset in service or was aggravated during service.  Rather, the Veteran claims that his erectile dysfunction has been caused secondary to a service-connected disability.  

The Veteran is service-connected for PTSD at a 100 percent disability rating and for type 2 diabetes mellitus at a 20 percent disability rating.  There is medical evidence of record showing that the Veteran has a diagnosis of erectile dysfunction and that he has been prescribed medication to treat this disorder since 2000.  

A November 2000 VA medical record indicates that the Veteran was receiving a refill of Viagra to treat his erectile dysfunction.  At the time he reported had symptoms of urinary frequency.  Diabetic education information was given to the Veteran and he was told to request a glucose tolerance test from his primary care physician.

In December 2003 a VA Compensation and Pension examination of the Veteran was conducted with respect to his pending claim for service connection for diabetes mellitus.  The examiner indicated that the Veteran was diagnosed with diabetes mellitus approximately two years earlier which would have been in 2001.  The examiner also noted that he Veteran was diagnosed with erectile dysfunction due to anxiety, and that this began prior to his diabetes mellitus.

In January 2009 another VA Compensation and Pension examination of the Veteran was conducted.  The examiner indicated that the onset of the Veteran's diabetes mellitus was in 2000.  The examiner also indicated that the erectile dysfunction was a major complication of the service-connected diabetes mellitus.  The examiner also indicated that medication is a precipitating factor in causing the erectile dysfunction.

A June 2009 VA treatment note indicates a diagnosis of erectile dysfunction secondary to diabetes mellitus.

At his April 2011 hearing, the Veteran's submitted a copy of a medial study that related sexual dysfunction to some medications used to treat psychiatric disorders.  One of the medications listed is one being prescribed to treat the Veteran's service-connected PTSD.  

The 2003 VA examination report indicates that the Veteran's erectile dysfunction is the result of anxiety and had its onset before the diagnosis of diabetes mellitus.  However, this opinion does not account for the fact that the Veteran is service-connected for PTSD ; that anxiety is a symptom of PTSD; and that there is medical evidence of record relating sexual dysfunction to one of the medications prescribed to treat the Veteran's PTSD.  

The 2009 Compensation and Pension examination report and treatment record both indicate that the Veteran's erectile dysfunction is a symptoms of his service-connected type 2 diabetes mellitus.  To the extent that this Compensation and Pension examination indicates onset, as opposed to confirmed diagnosis, of diabetes mellitus in 2000, that determination is supported by the November 2000 record documenting symptoms of diabetes mellitus and referring the Veteran for testing.  

When the evidence of record is considered it relates the Veteran's current erectile dysfunction to be secondary to:  his service-connected diabetes mellitus, anxiety which is a symptom of his service-connected PTSD, or to medication used to treat his service-connected PTSD.  In any of those instances service connection would be warranted on a secondary basis.  38 C.F.R. § 3.310 (2002).  Accordingly, service connection for erectile dysfunction infarction is warranted.


ORDER

Service connection for erectile dysfunction is granted.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


